Citation Nr: 0806731	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to March 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her bipolar disorder is related to 
her depression, including post partum depression that 
occurred during active service.

The veteran's examination and report of medical history upon 
enlistment, both dated September 1995, noted a normal 
psychiatric state with no complaints of depression or 
excessive worry.  Medical records indicate that the veteran 
gave birth in December 1997.  Emergency room reports from 
Bremerton Naval hospital, dated January 1998, indicated 
treatment for depression and attempted suicide due to having 
to report to duty in April 1998, and her ship leaving in June 
1998.  The reports indicated that veteran was admitted and 
treated on an inpatient basis.  Inpatient treatment records, 
however, are not of record.  The Board notes that copies of 
such records should be requested.  See 38 C.F.R. 
§ 3.159(c)(2) (2007).

Separation examination dated March 1998, however, indicated a 
normal psychiatric state.  Conversely, on her March 1998 
report of medical history upon separation, the veteran 
reported depression or excessive worry resulting in admission 
to the mental health ward for six days.  The examiner noted 
post partum depression, and administrative separation for a 
diagnosis of personality disorder.  Unfortunately personnel 
records documenting her apparent administrative disorder and 
accompanying diagnosis of personality disorder are not of 
record and should be requested.  Id.    

Post service medical records dated August 2002 and October 
2002 from Anchor Hospital reflect inpatient treatment for 
suicide attempts.  Discharge diagnoses were bipolar effective 
disorder, most recent episode depressed, with psychotic 
features.  VA treatment records also reflect treatment for 
bipolar disorder beginning in 2002.  It is, however, unclear 
whether the veteran's current bipolar disorder is related to 
her symptoms of depression, to include post partum depression 
noted during active duty.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  A VA 
examination with specific medical opinions should be obtained 
to resolve the issues discussed above.  

Additionally, the veteran's social security administration 
records are not included in the claims file.  There is no 
indication in the record that the RO made any attempt to 
request such records.  The Board notes that copies of such 
records should be requested.  See 38 C.F.R. § 3.159(c)(2) 
(2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  As the 
matter is being remanded, the RO should take the opportunity 
to ensure that the veteran has received proper notice.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran 
with proper VCAA notice of the 
information and evidence necessary to 
establish a disability rating and an 
effective date, including; notice of 
what evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that she should 
provide any evidence in her possession 
that pertains to the claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.

2.	Contact the NPRC, or any other 
appropriate agency, to obtain the 
veteran's complete personnel file, 
including records related to the 
veteran's apparent administrative 
discharge.  Records, if any, should be 
associated with the claims file.  If 
no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  

3.	The AMC should ask the veteran to 
provide the names, addresses, and 
dates of treatment or 
hospitalizations of any VA or non-VA 
providers regarding her bipolar 
disorder, since February 2003, 
including the treatment with the 
private psychiatrist, Dr. Denine 
alluded to in her November 2007 
hearing.  After obtaining any 
necessary authorizations, the AMC 
should attempt to obtain copies of 
the veteran's treatment records.  
Records, if any, should be associated 
with the claims file.  If the AMC is 
unsuccessful in its efforts to obtain 
any such evidence, it should so 
inform the veteran of its inability 
to obtain the evidence and request 
the veteran submit such evidence.

4.	After obtaining the necessary 
authorizations, the AMC should attempt 
to obtain copies of the veteran's 
Social Security Administration 
records.  If the AMC is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the 
veteran of its inability to obtain the 
evidence and request the veteran to 
submit such evidence.

5.	After any available records are 
associated with the claims file, the 
veteran should be afforded VA 
psychiatric evaluation.  The claims 
file should be provided to the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished 
and any such results must be included 
in the examination report.  The 
examiner should specifically address 
whether it is at least as likely as 
not, i.e., is there a 50/50 chance, 
that the veteran signs and symptoms of 
depression while on active duty are 
related to the veteran's current 
diagnosed bipolar disorder.  The 
examiner must provide a complete 
rationale for all opinions expressed 
must be provided.

6.	The AMC should review any medical 
examination report to ensure that it 
is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the AMC must 
implement corrective procedures at 
once.

7.	The veteran is hereby notified that it 
is her responsibility to report for 
the examination and to cooperate in 
the development of the 
claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

8.	Thereafter, the RO should readjudicate 
the claims.  If either benefit is not 
granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the file is returned to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



